
	
		I
		111th CONGRESS
		2d Session
		H. R. 6303
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Arcuri (for
			 himself and Mr. McMahon) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To preserve Medicare beneficiary choice by repealing
		  section 3204(a) of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Beneficiary Choice Preservation Act of
			 2010.
		2.Preservation of
			 Medicare beneficiary choiceEffective as if included in the enactment of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), subsection
			 (a) of section 3204 of such Act (relating to changes in the annual continuous
			 open enrollment and disenrollment period under Medicare Advantage) is repealed
			 and the provision of law amended by paragraph (1) of such subsection is
			 restored as if subsection had never been enacted.
		
